Citation Nr: 1627935	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of injury to right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2015, the Board remanded the case for additional development, to include scheduling a VA examination.  For the reasons indicated below, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran exhibits right hand pain, with minimal limitation of function; range of motion of the right hand is essentially normal, with no ankylosis or gap of more than 2 inches between the thumb and fingers in opposition with normal grip strength.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for an initial 10 percent rating for residuals of injury to right hand are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59 4.71a, Diagnostic Code (DCs) 5230-5003 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  Here, VA's duty to notify was satisfied through a notice letter dated in May 2010, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations in October 2010 and June 2015 for the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.  
§ 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the current status of the Veteran's disability as they involved examination of the Veteran, a review of his pertinent medical history, consideration of the Veteran's reported history, and described the relevant symptomatology related to the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  
Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating for Right Hand Injury

The Veteran contends that the current noncompensable rating does not accurately reflect symptoms of his right hand disability.  Specifically, he contends that his condition is becoming worse with age to include pain, limited motion, and decreased strength.  See February 2012 NOD; December 2013 VA Form 9.

The Veteran's right hand disability was assigned an initial noncompensable disability rating under Diagnostic Code 5230, under which any limitation of motion of the ring or little finger warrants a noncompensable disability rating.  The Diagnostic Code pertaining to limitation of motion of the ring or little finger does not provide compensable schedular rating criteria.  

Under the Rating Schedule, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 38 C.F.R. § 4.71, Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such a swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

A January 2010 VA treatment record notes the Veteran reported with complaints of pain in the right hand more while using a computer.  Examination and x-rays of the right hand revealed no deformity.  See Salisbury VA Medical Center treatment records.

At his October 2010 hands, thumb, and fingers VA examination, the Veteran was diagnosed with residuals of a right hand injury.  Examination revealed normal range of motion of the digits, and no evidence of objective pain on examination or movement.  Grip strength was also normal.  The examination report indicates treatment for arthritic pain in hands with diclofenac.  Additionally, the VA examiner noted abnormal findings of deformity (angulation) in the right little finger and also that the Veteran was unable to fully extend the finger.  There was no evidence of additional limitation of motion following repetitive testing and no current finding of ankyloses or arthritis, and there was no gap from fingertip to palmar proximal transverse crease.  X-rays were negative for abnormality.  

A November 2010 VA treatment record notes the Veteran reported arthritic pain in the right fingers from a prior injury.  He was treated with medication.

A June 2015 hand and finger Disability Benefits Questionnaire (DBQ) indicates a diagnosis of right hand pain status-post remote injury.  The Veteran reported daily pain of the right hand for the past 43 years.  Similar to the October 2010 VA examination, orthopedic and neurologic examination of the right hand was normal and x-rays were also normal.  There was no evidence of additional limitation of motion and no current finding of ankyloses or arthritis.  There was no muscle atrophy and no deformity.  There was no gap from the fingers or between the tip of the index or long finger and the proximal transverse crease of the palm.  The examiner opined that the Veteran had no sequela from the remote service-connected second degree skin burn.  In so finding, the examiner described a well healed second degree skin burn without any identifiable skin abnormalities and opined that such findings would not cause any joint symptoms, weakness, loss of any function, or neurologic deficits.  The examiner further opined that a well healed remote burn, without scarring or deformity will not cause 43 years of pain; therefore any degree of burn is likely to be static and not progress decades later.

The Board acknowledges that when an evaluation of a disability is based upon limitation of motion, such as under Diagnostic Code 5230, it must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  However, as noted above, the Diagnostic Codes pertaining to limitation of motion of the ring or little finger do not provide compensable schedular rating criteria and are therefore unfavorable to the Veteran.  Therefore, the Board may not assign an increased rating due to the factors set forth in DeLuca.  

The diagnostic codes applicable to the hand and multiple digits of the hand are Diagnostic Codes 5216 through 5230.  Ratings higher than a noncompensable rating under these diagnostic codes require unfavorable ankylosis of the thumb or multiple digits of the hand, under DCs 5216 through 5227, or limitation of motion of the thumb with a gap of more than two inches between the thumbs and the fingers with the thumb attempting to oppose the fingers under DC 5228.  As discussed above, there is no evidence of such limitation of motion of the thumb or any other digits of the hand, or ankylosis.  

Here, the Veteran does not meet the criteria for a compensable evaluation for any individual finger.  The fingers have essentially full range of motion and the fingers are not ankylosed and the limitation of function is not equivalent to amputation of any individual digit.  According to the Veteran's reports there is painful motion and it is the intent of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability and at least the minimum compensable rating for the joint.  C.F.R. § 4.59 (2015).  As the finger joints consist of a group of minor joints, a 10 percent rating is warranted.  However, the minimal function loss exhibited does not warrant more than a 10 percent evaluation.  As the October 2010 and June 2015 examiners indicated, there were no contributing factors of weakness, fatigability, incoordination, or objective evidence of pain on repeated use over time that could additionally limit the functional ability of the hand.

With respect to the Veteran's reports of pain, weakness, limited motion, and difficulty using his right hand more so when using a computer the Veteran is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his statement that his right hand is painful is credible.  These symptoms coupled with the negligible function loss demonstrated, do not warrant a higher rating under any potentially applicable diagnostic code.  


The diagnostic codes applicable to the skin and scars of the skin are Diagnostic Codes 7800 through 7805.  The record does not show that the Veteran has a scar that meets the area requirements to be assigned a compensable disability rating under any Diagnostic Code applicable to scars.  At his June 2015 examination, following examination of the right hand, it was noted that the Veteran had no visible scars and the October 2010 VA examination report does not indicate any visible scarring on examination.  Therefore, a compensable evaluation is not warranted under any Diagnostic Code applicable to scars.  See Diagnostic Codes 7800 - 7805.

III.  Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's residuals of injury to right hand are contemplated by the schedular criteria set forth in Diagnostic Code 5230-5003, which specifically addresses any limitation of motion and pain.  The Veteran has also credibly complained of pain as a result of his right hand injury.  Diagnostic Code 5230 specifically contemplates limitation of motion of the right ring and little finger but do not provide for compensable ratings.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, such as this case, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 38 C.F.R. § 4.71, Diagnostic Code 5003.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right hand disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  

In his February 2012 NOD, the Veteran reported that his symptoms had "challenged [his] activities for both work and personal life."  There is no evidence or argument, however, that these symptoms have caused marked interference with employment, i.e., beyond that contemplated by the assigned ratings including the higher rating granted above.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  The June 2015 hand and finger DBQ reflects that the Veteran's occupation is that of environmental and safety manager at a nuclear plant.  He reported that during the last 12 months he missed less than one week from work due to appointments.  In addition, he reported pain when using a computer.  The post-service medical records and lay statements do not suggest that right hand disability causes a marked interference with employment.  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran and his representative have argued specifically for a higher schedular rating, which have been granted.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 
38 C.F.R. § 3.321(b)(1).


ORDER

An initial 10 percent rating, but no higher, for residuals of injury to right hand is allowed, subject to the laws and regulations governing the award of compensation benefits.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


